DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Response Under 37 CFR 1.116
The amendment filed on 2/25/21 under 37 CFR 1.116, in reply to the final rejection, has been considered. The application has been considered under the AFCP 2.0 program as requested. 

Claim Status
The claim amendments and arguments filed 2/25/21 are acknowledged. Claims 2-7, 9 and 11-15, are cancelled. Claims 1, 8, 10, and 17-20 are amended. New claims 21-27 are added. Claims 1, 8, 10, and 16-27 are pending. Claims 1, 8, 10, and 16-27 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections Withdrawn
The rejection of claims 1, 8, 10, and 16-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendments thereto, and the Examiner’s Amendment below. The rejection of claims 2 and 6-7 are rendered moot by cancellation of the claims.  

The rejection of claim(s) 1, 8, and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al (American Journal of Transplantation 2003; 3: 1350–1354) is withdrawn in light of the amendments thereto. The rejection of claims 2 and 6 are rendered moot by cancellation of the claims.  


The rejection of claim 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is rendered moot by cancellation of the claim. 




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cara Crowley-Weber on 3/25/21.
The application has been amended as follows: 
Claim 8 is cancelled. 
Claims 1, 10, and 16-27 are amended to read as follows: 
1. A method of mitigating formation of anti-drug antibodies (ADA) to an immunogenic therapeutic protein in a non-human primate (NHP), the method comprising administering to the NHP an effective amount of a recombinant anti-CD25 monoclonal antibody selected from the group consisting of basiliximab and daclizumab, or an antigen-binding fragment thereof, 
wherein at least one dose of the anti-CD25 antibody or antigen-binding fragment thereof is administered to the NHP within 1 day prior to administration of the immunogenic therapeutic protein, concurrently with the immunogenic therapeutic protein, and/or within 1 day after administration of the immunogenic therapeutic protein,
and
wherein administration of the antibody or antigen-binding fragment thereof decreases the incidence or intensity of an immune reaction caused by the immunogenic therapeutic protein in the NHP.
10. The method of claim 1, wherein the anti-CD25 antibody comprises an antigen-binding fragment thereof of daclizumab or basiliximab and a NHP sequence.
16. The method of claim 1 wherein the effective amount of the anti-CD25 antibody or antigen-binding fragment thereof is from about 0.1 mg/kg to about 100 mg/kg of the body weight of the NHP.
17. The method of claim 1, wherein at least one additional dose of the anti-CD25 antibody or antigen-binding fragment thereof is administered 1 day before, during, and/or 1 day after an additional administration of the immunogenic therapeutic protein.
18. The method of claim 1, wherein the anti-CD25 antibody or antigen-binding fragment thereof is administered at an interval equal to the apparent half-life of the antibody in NHPs.

20. The method of claim 1, wherein the anti-CD25 antibody or antigen-binding fragment thereof is administered once bi-weekly, once every three weeks, or once every month.
21. The method of claim 1, wherein the anti-CD25 antibody or antigen-binding fragment thereof is administered every other day, every three days, every 5 days, once every 10 days, every two weeks, or every 20 days.
22. The method of claim 21, wherein the anti-CD25 antibody or antigen-binding fragment thereof is administered as often or as little as is necessary to maintain receptor (CD25) occupancy at a level that mitigates or prevents formation of ADA.
23. The method of claim 1, wherein the immunogenic therapeutic protein is administered in more than one dose, wherein subsequent doses are separated by hours, days, weeks, or months.
24. The method of claim 23, wherein the anti-CD25 antibody or antigen-binding fragment thereof is administered to the NHP within 1 day prior to administration of each dose of the immunogenic therapeutic protein, concurrently with each dose of the immunogenic therapeutic protein, and/or within 1 day after administration of each dose of the immunogenic therapeutic protein.
25. The method of claim 1, further comprising administering to the NHP an effective dose of rapamycin.
26. The method of claim 25, wherein the rapamycin is administered daily or every other day.
27. The method of claim 25, wherein the concentration of rapamycin is maintained at a trough level within the range of 4-12 ng/mL. 

Conclusion
Claims 1, 10, and 16-27 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        3/25/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645